Appeal from an order which (1) granted respondent’s motion to confirm the report of an Official Referee to the effect that appellant, a foreign corporation, is subject to the jurisdiction of the court and that service of process upon it should not be vacated but sustained, (2) denied appellant’s cross motion to disaffirm said report, and (3) denied appellant’s motion to dismiss the complaint. Order affirmed, with $10 costs and disbursements, and with leave to appellant to answer the complaint within 10 days after entry of the order hereon. Although appellant’s only income-producing asset, a multiple apartment development, is located in Connecticut, the evidence that the conduct of virtually all appellant’s affairs, apart from the maintenance of the property and other limited duties of the superintendent at the development, takes place in or emanates from the office which appellant’s president maintains in this State, and the evidence to the effect that no officer, director or other official, of appellant may generally be expected to be found in Connecticut or otherwise than in New York, amply supported the determination that appellant does business in this jurisdiction with a fair degree of permanency and continuity, and not merely occasionally or casually, and is therefore amenable to process in this State.
Wenzel, Acting, P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.